t c summary opinion united_states tax_court frank de bane and kathleen naber-de bane petitioners vv commissioner of internal revenue respondent docket no 5200-00s filed date frank de bané pro_se jeremy l mcpherson for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the sole issue for decision is whether petitioners are entitled to numerous business_expense deductions disallowed by respondent some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in ukiah california on the date the petition was filed in this case during taxable_year petitioners had combined wage and salary income of dollar_figure petitioner husband petitioner was employed full time as a professor of physics and astronomy at mendocino college and part time as a professor of astronomy at santa rosa junior college petitioner wife was employed full time as a crisis counselor at jefferson elementary_school in cloverdale california petitioners filed a joint federal_income_tax return for taxable_year they filed with the return a schedule c profit or loss from business the schedule listed petitioner as ‘respondent’s adjustments to petitioners’ itemized_deductions self-mployment income_tax and self-employment_income tax deduction are computational and will be resolved by our holding on the issue in this case we note that respondent previously corrected two mathematical or clerical errors with respect to petitioners’ itemized_deductions the increase in the tax_shown_on_the_return resulting from this correction has been assessed and paid and is not at issue in this case the proprietor of a business called schools and universities research center which was engaged in the business of education research and publication petitioners reported dollar_figure in gross_receipts and claimed the following deductions for expenses advertising dollar_figure bad_debts from sales or service sec_15 car and truck commissions and fees depreciation and sec_179 expense big_number insurance big_number interest other than mortgage legal and professional service sec_192 office rent or lease of business property repairs and maintenance supplie sec_175 taxes and licenses travel big_number meals and entertainment utilities wages big_number big_number ‘on the schedule c petitioners reported business mileage of big_number commuting mileage of big_number and other mileage of big_number this deduction is related to the use of a computer and a ford ranger petitioners claimed percent business usage with respect to both items here with respect to the ford ranger petitioners reported business mileage of big_number commuting mileage of big_number and other mileage of big_number in the statutory_notice_of_deficiency respondent disallowed each of these deductions in full and increased petitioners’ income by an additional dollar_figure to correct a mathematical error petitioners made in totaling the expenses ordinary and necessary business_expenses generally are deductible in the taxable_year in which they are paid sec_162 an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business - - involved 308_us_488 anda necessary expense is one that is appropriate and helpful for the development of the petitioner’s business 290_us_111 personal family and living_expenses on the other hand generally are not deductible sec_262 first we are not convinced that petitioner was engaged in a trade_or_business in the year in issue the primary evidence that petitioner was engaged in any business at all is petitioner’s brief and conclusory testimony the testimony was unclear but it seems that petitioner’s contention is that the schedule c was filed not for one business but for two--an antique clock business which was not identified on the return in addition to the research and publication business which was identified at one point however petitioner testified that the antique clock business was dead and that none of the gross_income on the schedule c was for that business as for the dollar_figure of income that was reported he could not provide sufficient details concerning its source he testified that this amount was the income he received from activity such as reviewing manuscripts and selling textbooks but could not name the publishing companies from which the income was received the only other evidence which indicates the existence of a business consists of checks drawn on two bank accounts the accounts each - - identified petitioner as the proprietor of a business one named g f de bané publishing and the other grandfather time antique clocks the checks were written for a variety of expenses including mortgage telephone water waste credit card insurance department of motor vehicles and taxes both accounts were used alternately for some of the same payees it appears that these were used by petitioners as nothing more than personal banking accounts neither the existence of these accounts nor petitioner’s testimony establishes the existence of any business even if the record established the existence of a trade_or_business it does not show that the deductions claimed were for ordinary and necessary business_expenses in addition to the checks mentioned above petitioners provided credit card statements to substantiate the expenses notations were made beside some of the charges and petitioners in preparation for trial summarized some of the charges and checks as belonging to certain categories of expenses from the evidence before the court it appears that for the most part petitioner simply scoured the credit card statements and canceled checks in search of expenses which could be matched to the amounts on the returns for example with respect to the bad_debt expenses of dollar_figure petitioner testified that i find when i was examining all of the receipts that i have from the charge card from the two -- - accounts i could not find dollar_figure which could qualify for a bad_debt and i do not have recollection of why i put dollar_figure on that tax_return with respect to the advertising expenses of dollar_figure the summary lists charges of dollar_figure at kmart dollar_figure at home depot dollar_figure at wal-mart and dollar_figure at raley’s petitioner could not explain how these charges were related to advertising even though he prepared the summary listing them as such in preparation for trial similarly with respect to the commission and fee expenses the summary lists charges made at chevron scandinavian design for furniture wal-mart student book exchange and jo-ann fabrics along with the annual credit card fee of dollar_figure finally certain amounts reported by petitioners on the return raise suspicion for example petitioners reported exactly percent business and percent personal_use with respect to both the ford ranger and the computer petitioners also reported bad_debt expenses of dollar_figure and business property rental expenses of dollar_figure all of these amounts seem to have been arbitrarily selected by petitioners when filing their tax_return petitioners argue that irs employees had possession of their tax receipts and refused to return them they provide no reliable evidentiary support for this contention in letters petitioner sent to the irs in late and early he referred to the existence of missing records which had been given - j- to the irs in however an earlier letter sent in made no mention of missing records but stated petitioner would come forward with all requested documents and other business records upon audit of his return based on the record we cannot find that any of the expenses listed on the return were ordinary and necessary in carrying ona trade_or_business we therefore sustain respondent’s disallowance of the business_expense deductions reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
